[*] Pennington J.
— Said he was no way satisfied with the general manner of stating demands before the justices. For money laid out, paid and expended, or had and received to the use of the plaintiff, or of goods, wares and merchandises sold and delivered, he said that there ought to be a more particular specification of the nature of the demand, resembling a bill of particulars. The purposes in the present case, for which the money had been laid out, extended and paid, ought to have been set out with certainty; if this method is not pursued, illegality and injustice would be endless.